Ex Parte Quayle
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive. Applicant argues that the waveforms are not the elements of the claims per se, that the operations performed upon the waveforms are the elements of the claims, and are depicted in the flowchart. However, the operations are abstract methods, where the object operated on separates the invention from the same operation performed on other objects.  The object operated on is integral to the claim.  Therefore a depiction of the waveforms and the effect of the operations on the waveforms must be shown.
Independent claims 1, 13 and 15 recite dividing the waveform vibration data into sequential blocks, and for each sequential block, each serially designated in turn as a current block, when the current block is also a first block, passing the current block as a reference block, computing a representative value for the current block, comparing the representative value for the current block to the representative value for the reference block to determine a difference, comparing the representative value for the current block to a minimum representative value, transforming the current block into a spectrum, comparing the spectrum for the current block to the spectrum for the reference block to determine a correlation value, and when the 
These limitations are not all shown in the drawings.  Although FIG. 1 includes a flow chart, an initial waveform is not shown, nor a thinned representation of a waveform; it is also not shown how the sequential blocks are divided, or how the current blocks are transformed into a spectrum.  Other features are not shown; every feature of a claim must be shown.
Dependent claims 4-12 and 18-20 include further features not shown in the drawings.  For example, but not an exhaustive list:
Claim 4 recites dividing the waveform vibration data into sequential blocks comprises dividing the waveform vibration data into blocks of 8092 data points each. 
Claim 5 recites the step of dividing the waveform vibration data into sequential blocks comprises dividing the waveform vibration data into blocks that each start at a leading tachometer signal within the waveform vibration data and end at a following tachometer signal within the waveform vibration data. 
Claim 6 recites the step of dividing the waveform vibration data into sequential blocks comprises dividing the waveform vibration data into blocks that that each contain waveform vibration data that represents a common number of rotations. 
Claim 7 recites the step of dividing the waveform vibration data into sequential blocks comprises dividing the waveform vibration data into blocks that each contain waveform vibration data that represents a given minimum number of rotations. 

Therefore, the features of claims 1-7, 9-18 and 20 must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
The claims are patent eligible under 35 USC § 101 because of the practical application by reducing storage space by storing all of the reference blocks on the non-transitory storage medium as a thinned reprsentation of the vibration waveform data.

Claims 1-7, 9-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art US Patent 6,026,348 (Hala) discloses a method for producing a thinned representation of vibration waveform data (A method and apparatus for compressing, storing and transmitting measurement data correlative to machine status is disclosed in which the measurement data is continuously sensed, sampled and processed to extract significant spectral elements including magnitude and phase information from each successive period of the originally measured data and to store those spectral elements in a memory means from an initial period of significant spectral elements and each successive period of significant spectral elements which have changed since the previous period (Abstract), Regenerate a Contentious waveshape from the stored data upon demand (FIG. 4)), the method comprising the steps of: 
receiving the waveform vibration data ((Data from at least one sensor sensing raw dynamic machine vibration signals (Col 4, Ln 3), Sampling a vibration signal (Col 6, Ln 25), Sampling Means 30, Sense Machine Data (FIG. 2)), 
dividing the waveform vibration data into sequential blocks (Sample Machine Data And Time Stamp (FIG. 2)), and 
for each sequential block, each serially designated in turn as a current block, when the current block is also a first block, passing the current block as a reference block (Storing markers for identifying the position and time of capture of each differing value (Col 7, Ln 6), Sample Machine Data And Time Stamp (FIG. 2) a time stamp is a sequential block),
computing a representative value for the current block (Append a real time value of a capture to the sampled data, Convert each series of spectral elements into amplitude and phase elements each having an element number associated therewith (Fig 4)), 
Compare the Retained elements of each series with the retained elements of a previous series to determine if the amplitude and/or phase of each element has changed more than a user definable amount (FIG. 4)), 
comparing the representative value for the current block to a minimum representative value (Criteria: B) Compare against a percentage of the largest elements and/or a minimum base line value (FIG. 4)), 
transforming the current block into a spectrum ((Transform Sampled Data Into Series Of Spectral Elements (FIG. 2)), 
comparing the spectrum for the current block to the spectrum for the reference block to determine a correlation value (Compare Each Subsequent Series Of Spectral Elements With At Least One Previous Series Of Spectral Elements To Determine Anomalous Behavior Between The Two (FIG. 2)), and 
when the representative value for the current block is above the minimum representative value (Store All Anomalous Spectral Elements (FIG. 2), Anomalous would have to be above a minimum representative value, Compare each series of Amplitude and phase elements against a user definable criteria for Retention (FIG. 4));
the prior art fails to teach or suggest the further inclusion of:
passing the current block as the reference block whenever at least one of the following is true, the first difference is greater than a given difference, 
the correlation value is less than a given correlation value, and 
a numerical count of blocks between the current block and a most recently passed reference block is greater than a given maximum. 

Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
	Each remaining claims depends upon independent claims 1, 13 and 15 thus is allowable for the same reasons.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857